Exhibit 10.2

MARATHON PETROLEUM CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

[GRANT DATE]

OFFICER

Pursuant to this Award Agreement and the Marathon Petroleum Corporation 2012
Incentive Compensation Plan (the “Plan”), MARATHON PETROLEUM CORPORATION (the
“Corporation”) hereby grants to [NAME] (the “Participant”), an employee of the
Corporation or a Subsidiary, on [DATE] (the “Grant Date”), [NUMBER] restricted
shares of Common Stock (“Restricted Shares”). The number of Restricted Shares
awarded is subject to adjustment as provided in the Plan, and the Restricted
Shares are subject to the following terms and conditions:

1. Relationship to the Plan. This grant of Restricted Shares is subject to all
of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.

2. Vesting and Forfeiture of Restricted Shares.

(a) The Restricted Shares shall vest in three cumulative annual installments, as
follows:

(i) one-third of the Restricted Shares shall vest on the first anniversary of
the Grant Date;

(ii) an additional one-third of the Restricted Shares shall vest on the second
anniversary of the Grant Date; and

(iii) all remaining Restricted Shares shall vest on the third anniversary of the
Grant Date;

provided, however, that the Participant must be in continuous Employment from
the Grant Date through the vesting date in order for the Restricted Shares to
vest. If the Employment of the Participant is terminated for any reason
(including non-Mandatory Retirement) other than death or Mandatory Retirement,
any Restricted Shares that have not vested as of the date of such termination of
Employment shall be forfeited to the Corporation.

(b) The Restricted Shares shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) above, upon:

(i) termination of the Participant’s Employment due to death;

(ii) termination of the Participant’s Employment due to Mandatory Retirement; or

 

1



--------------------------------------------------------------------------------

(iii) a Participant’s Qualified Termination as defined under the Marathon
Petroleum Corporation Amended and Restated Executive Change in Control Severance
Benefits Plan, provided that as of such Qualified Termination the Participant
has been in continuous Employment since the Grant Date.

3. Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation. Any book entries
evidencing the Restricted Shares shall carry or be endorsed with a legend
referring to the conditions and restrictions set forth in this Award Agreement
and the Plan. The Participant shall not be entitled to release of the
restrictions on the book entry evidencing such Restricted Shares for any portion
of the Restricted Shares unless and until the related Restricted Shares have
vested pursuant to Paragraph 2. In the event the Restricted Shares are forfeited
in full or in part, the Participant hereby consents to the relinquishment of the
forfeited Restricted Shares theretofore issued and registered in the
Participant’s name to the Corporation at that time.

4. Forfeiture or Repayment Resulting from Forfeiture Event.

(a) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause all of the Participant’s unvested
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.

(b) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant’s Employment, then with
respect to Restricted Shares granted under this Award Agreement that have
vested, the Committee may, but is not obligated to, require that the Participant
pay to the Corporation an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such previously vested Restricted
Shares as of the date such shares vested or (ii) the value of such previously
vested Restricted Shares as of the date on which the Committee makes a demand
for payment of the Forfeiture Amount. Any Forfeiture Amount shall be paid by the
Participant within sixty (60) days of receipt from the Corporation of written
notice requiring payment of such Forfeiture Amount.

(c) This Paragraph 4 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
4 shall not apply to the Participant following the effective time of a Change in
Control.

(d) Notwithstanding the foregoing or any other provision of this Award Agreement
to the contrary, the Participant agrees that the Corporation may also require
that the Participant repay to the Corporation any compensation paid to the
Participant under this Award Agreement, as is required by the provisions of the
Dodd-Frank Act and the regulations thereunder or any other “clawback” provisions
as required by law or by the applicable listing standards of the exchange on
which the Corporation’s common stock is listed for trading.

5. Taxes. Pursuant to the applicable provisions of the Plan, the Corporation or
its designated representative shall have the right to withhold applicable taxes
from the shares of Common Stock otherwise deliverable to the Participant due to
the vesting of Restricted Shares pursuant to this Award Agreement, or from other
compensation payable to the Participant, at the time of the vesting and delivery
of such shares.

 

2



--------------------------------------------------------------------------------

6. Shareholder Rights. Unless and until the Restricted Shares are forfeited, the
Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll and, accordingly, directs the Corporation’s transfer
agent to pay such dividends to the Corporation on his or her behalf.

7. Nonassignability. Upon the Participant’s death, the Restricted Shares shall
be transferred to the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge or encumber
any portion of the Restricted Shares shall have no effect.

8. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

9. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant hereunder.

10. Officer Holding Requirement. Participant agrees that any shares received by
the Participant in settlement of this Award shall be subject an additional
holding period of one year from the date on which the Award is settled, during
which holding period such shares (net of shares used to satisfy the applicable
tax withholding requirements) may not be sold or transferred by the Participant.
This holding requirement shall cease to apply upon the death, retirement or
other separation from service of the Participant during the holding period.

11. This Award is intended to comply with the requirements for the “short term
deferral” exception to the application of Section 409A of the Code, and shall be
interpreted and administered to meet the requirements to be considered a short
term deferral and to be exempt from compliance with Section 409A.
Notwithstanding the foregoing, if the Participant is a “specified employee” as
determined by the Corporation in accordance with its established policy, any
settlement of Awards in this Award Agreement which would be a payment of
deferred compensation within the meaning of Section 409A of the Code with
respect to the Participant as a result of the Participant’s “separation from
service” as defined under Section 409A of the Code (other than as a result of
death) and which would otherwise be paid within six months of the Participant’s
separation from service shall be payable on the date that is one day after the
earlier of (i) the date that is six months after the Employee’s separation from
service or (ii) the date that otherwise complies with the requirements of
Section 409A of the Code. In addition, notwithstanding any provision of the Plan
or this Award Agreement to the contrary, any settlement of this Award which
would be a payment of deferred compensation within the meaning of Section 409A
of the Code with respect to the Participant and is a settlement as a result of
the Participant’s separation from service in connection with a Change in
Control, the term “Change in Control” under the Plan shall mean a change in
ownership or change in effective control for purposes of Section 409A of the
Code. The payment of Award amounts under this Award Agreement described herein
is hereby designated as a “separate payment” for purposes of Section 409A of the
Code.

 

3



--------------------------------------------------------------------------------

12. Definitions. For purposes of this Award Agreement:

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Corporation or the Subsidiary
that either (i) employs the Participant or (ii) employed the Participant
immediately prior to the Participant’s termination of Employment.

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.

“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, in effect at the time of the Grant Date, requiring
the mandatory retirement of officers and/or other employees upon reaching a
certain age or milestone.

“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan and such definition and
associated terms are hereby incorporated into this Award Agreement by reference.

 

Marathon Petroleum Corporation By  

 

  Authorized Officer

 

4